                 1        Shannon Liss-Riordan (State Bar No. 310719)
                           sliss@llrlaw.com
                 2        Lichten & Liss-Riordan, P.C.
                          729 Boylston Street, Suite 2000
                 3        Boston, MA 02116
                          Telephone: +1 617 994-5800
                 4        Facsimile:     +1 617 994-5801

                 5        Attorneys for Plaintiffs
                          RAEF LAWSON and JOSHUA ALBERT
                 6
                          Michael E. Brewer (State Bar No. 177912)
                 7         michael.brewer@bakermckenzie.com
                          Billie D. Wenter (State Bar No. 235193)
                 8         billie.wenter@bakermckenzie.com
                          Baker & McKenzie LLP
                 9        Two Embarcadero Center, 11th Floor
                          San Francisco, CA 94111-3802
               10         Telephone: +1 415 576 3000
                          Facsimile: +1 415 576 3099
               11
                          Attorneys for Defendant
               12         DELIV, INC.

               13

               14                                        UNITED STATES DISTRICT COURT

               15                                       NORTHERN DISTRICT OF CALIFORNIA

               16         RAEF LAWSON and JOSHUA ALBERT,                       Case No. 3:18-cv-3632-VC
                          individually and on behalf of all others similarly
               17         situated,                                            STIPULATION AND [PROPOSED]
                                                                               ORDER RE: BRIEFING SCHEDULE
               18                         Plaintiffs,                          RELATED TO PLAINTIFFS’
                                                                               MOTION FOR CLASS
               19                 v.                                           CERTIFICATION

               20         DELIV, INC.,                                         Date:    January 10, 2019
                                                                               Time:    10:00 a.m.
               21                         Defendant.                           Place:   Courtroom 4 - 17th Floor
                                                                               Judge:   Hon. Vince Chhabria
               22

               23

               24

               25

               26

               27

               28
 Baker & McKenzie LLP
                          6853029-v1\SFODMS                                                     Case No. 3:18-cv-3632-VC
Two Embarcadero Center,                                      STIPULATION AND [PROPOSED] ORDER RE: BRIEFING SCHEDULE
       11th Floor
San Francisco, CA 94111                                       RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
    +1 415 576 3000
                 1               Plaintiffs Raef Lawson and Joshua Albert (“Plaintiffs”) and Defendant Deliv, Inc.

                 2        (“Defendant”) (collectively, the “Parties”), by and through their counsel of record, jointly submit the

                 3        following Stipulation:

                 4               WHEREAS, Plaintiffs filed a Motion for Class Certification [Dkt 35] on October 5, 2018;

                 5               WHEREAS, Defendant’s opposition to the Motion for Class Certification is currently due on

                 6        November 2, 2018;

                 7               WHEREAS, mediation was held on October 23, 2018;

                 8               WHEREAS, the Parties did not settle at the mediation, but settlement discussions are

                 9        ongoing;

               10                WHEREAS, the Parties have met and conferred and have agreed that, pending Court

               11         approval, Defendant’s opposition shall be filed on or before November 9, 2018, and Plaintiffs’ reply

               12         shall be filed on or before November 16, 2018; and

               13                WHEREAS, the Parties’ agreed upon briefing schedule will result in the motion being fully

               14         briefed seven full weeks before the scheduled hearing date of January 10, 2018;

               15                NOW, THEREFORE, IT IS STIPULATED AND AGREED, by and between the Parties, that

               16         Defendant’s opposition to Plaintiffs’ Motion for Class Certification shall be filed on or before

               17         November 9, 2018 and Plaintiffs’ reply shall be filed on or before November 16, 2018.

               18         Dated: October 30, 2018                            BAKER & MCKENZIE LLP
               19

               20                                                            By: /s/ Michael E. Brewer
                                                                                Michael E. Brewer
               21                                                               Attorneys for Defendant
                                                                                DELIV, INC.
               22
                          Dated: October 30, 2018                            Respectfully Submitted,
               23

               24
                                                                             By: /s/ Shannon Liss-Riordan
               25                                                               Shannon Liss-Riordan
                                                                                LICHTEN & LISS-RIORDAN, P.C.
               26                                                               Attorneys for Plaintiffs
                                                                                RAEF LAWSON and JOSHUA ALBERT
               27

               28
 Baker & McKenzie LLP
                                                                        2                      Case No. 3:18-cv-3632-VC
Two Embarcadero Center,                                     STIPULATION AND [PROPOSED] ORDER RE: BRIEFING SCHEDULE
       11th Floor
San Francisco, CA 94111                                      RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
    +1 415 576 3000
                 1                                                  ATTESTATION

                 2                 Pursuant to Civil L.R. 5-1(i)(3), I, Michael E. Brewer, hereby attest that concurrence in the

                 3        filing of this document has been obtained from each of the other signatories.

                 4        Dated: October 30, 2018                            By: /s/ Michael E. Brewer
                 5

                 6

                 7                                                PROPOSED ORDER

                 8                 PURSUANT TO STIPULATION, IT IS ORDERED that Defendant’s opposition to

                 9        Plaintiffs’ Motion for Class Certification shall be filed on or before November 9, 2018, and

               10         Plaintiffs’ reply shall be filed on or before November 16, 2018.

               11

               12         Dated:       November 2, 2018
                                                                                     Honorable Vince Chhabria
               13                                                                UNITED STATES DISTRICT JUDGE
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
 Baker & McKenzie LLP
                                                                         3                      Case No. 3:18-cv-3632-VC
Two Embarcadero Center,                                      STIPULATION AND [PROPOSED] ORDER RE: BRIEFING SCHEDULE
       11th Floor
San Francisco, CA 94111                                       RELATED TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
    +1 415 576 3000
